FOURNET, Chief Justice.
Patricia Hopper is appealing from the judgment of the lower court dismissing her suit against her husband, Clifford Folsom, for a separation from bed and board on the ground that he had “conducted himself in such a manner to render further living together with him unsupportable” in that (1) he had “refused to perform the duties of a husband” and (2) he had threatened and abused her for refusing to surrender all of her separate property, he having already managed to secure control of a large part of the income derived therefrom — yet had failed to provide for her support and maintenance and that of the child born of their union, and had even threatened to leave with the child unless she turned over to him the title to her separate property, all of which caused her mental anguish.
The trial judge, at the conclusion of the trial and when the matter was submitted, observed that: “The principal testimony in this case is given by the plaintiff wife and defendant husband, in which there are allegations and charges and assertions by one, the plaintiff, which are emphatically denied by the defendant.” ' The judge found as a fact that the difficulty between *975the two arose at the time the wife inherited a large sum of money from her father; also, that on the basis of the evidence, not only had the husband administered the revenues from plaintiff’s separate property with her full consent, and properly accounted therefor, but he had kept records which were brought into court and not successfully challenged showing amounts spent, including his entire salary, in the maintenance of the family.
After reviewing the evidence we are convinced of the correctness of the trial judge’s findings, and his conclusion that the plaintiff had totally failed to sustain the burden of proof that is hers in this case.
Fpr the reasons assigned, the judgment appealed from is affirmed.